Citation Nr: 0834687	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-25 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for insomnia, to 
include as secondary to the claimed cervical spine and 
shoulder disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board previously 
remanded this case in July 2005 and December 2007.

The issue of entitlement to service connection for insomnia 
is addressed in the REMAND section of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's currently diagnosed cervical spine disorder 
has not been shown to have been first manifest in service or 
within one year thereafter, or to have been causally related 
to any incident of participation in combat with the enemy 
during service.

2.  The medical evidence of record does not indicate a 
diagnosis of a current and chronic right shoulder disorder.

3.  The medical evidence of record does not indicate a 
diagnosis of a current and chronic left shoulder disorder.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


2.  A right shoulder disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

3.  A left shoulder disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

As the veteran's DD Form 214 indicates receipt of the Combat 
Infantryman Badge (listed therein as the "Combat Infantry 
Badge"), the Board notes that 38 U.S.C.A. § 1154(b) provides 
that, in the case of a veteran who engaged in combat with the 
enemy during a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does 
not, however, address the questions of the existence of a 
present disability or of a nexus between such disability and 
service.  See also Caluza v. Brown, 7 Vet. App. 498, 507 
(1995). 

II.  Analysis

Preliminarily, the Board notes that the veteran's service 
medical records are entirely negative for complaints of, or 
treatment for, cervical spine or shoulder symptomatology.  
Notably, his February 1971 separation examination report 
indicates that the spine and upper extremities were 
"normal," and, in the corresponding Report of Medical 
History, the veteran denied any history of back pain or a 
painful or "trick" shoulder.

In this regard, the Board observes that the service medical 
records contained in the claims file do not include 
documentation of a reported February 1970 hospitalization at 
the 45th M.A.S.H. at Tayn Ninh, Vietnam.  In December 2005 
statement, the veteran noted that this hospitalization 
occurred following a fall from a helicopter in February 1970.  
Initially, the AMC contacted the National Personnel Records 
Center (NPRC) for corresponding service medical records but 
was notified in February 2006 that all service medical 
records had been sent, and no additional records were 
available.  Pursuant to the Board's December 2007 remand 
instructions, the AMC subsequently contacted the NPRC 
specifically for clinical records corresponding the reported 
hospitalization.  Again, however, the NPRC responded in 
January 2008 that further searches had been made, but no 
records were located.  The Board thus finds that sufficient 
efforts to retrieve these records have been made and that 
additional efforts would be futile.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

Subsequent to service, the veteran has been treated for a 
current and chronic cervical spine disorder.  His March 1995 
VA Agent Orange examination report contains a notation of a 
backache.  Private treatment records beginning in August 2001 
indicate diffuse degenerative joint disease with an 
exacerbation in the cervical spine, and an MRI from October 
2001 confirmed spondylosis with mildly annular bulges of C4-
C5 and C5-C6 associated with mild uncinate hypertrophy 
leading to mild foraminal narrowing bilaterally and 
superimposed central herniation of C5-C6, without discrete 
nerve root effacement.  While an October 2004 VA treatment 
record reflects the veteran's complaints of "neck pain after 
falling out of [a] helicopter in Vietnam," neither the 
examiner from that date nor any other post-service treatment 
providers have offered an opinion as to whether the current 
disorder is of in-service onset.  

To date, however, the post-service medical reports of record 
have not substantiated a current and chronic diagnosis of a 
disorder of either the right or left shoulder.  The March 
1995 VA Agent Orange examination report contains a notation 
of crepitus of the shoulders, but with no corresponding 
diagnosis.  Other noteworthy post-service records include a 
private medical statement from April 2003 indicating daily 
paresthesias in the upper extremities; a March 2004 VA 
treatment record reflecting complaints of pain in the 
shoulders and containing a notation of limited range of 
motion in the right shoulder and an assessment of chronic 
pain; and a further March 2004 VA treatment record including 
an unspecified notation of "marked limitation of motion" of 
all four extremities, but with no diagnosis rendered other 
than chloracne.  In reference to the first March 2004 VA 
treatment record, the United States Court of Appeals for 
Veterans Claims (Court) has held that that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed cervical spine and 
shoulder disorders.  Such opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  In this regard, the Board again 
notes that 38 U.S.C.A. § 1154(b) does not speak to the 
questions of a current disability or of a causal nexus.  
Accordingly, the Board finds that etiology opinions are not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In the absence of evidence of a cervical spine disorder that 
was first manifest in service or within one year thereafter, 
or of a current and chronic diagnosis of current right and 
left shoulder disorders, the Board does not find that the 
competent medical evidence of record supports the veteran's 
claims.  

Currently, the only other evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in 
multiple lay statements linking these disorders to his 
reported February 1970 helicopter crash injury.

Even if the veteran's recent statements could be read as 
claiming continuity of symptomatology since service, the 
credibility of this contention is markedly undermined by the 
fact that he specifically denied any spine or shoulder 
symptomatology at separation from service and did not report 
any symptoms for more than 23 years thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).
Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report that on 
which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for cervical spine 
and right and left shoulder disorders, and these claims must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his service connection claims in letters issued in September 
2001 and July 2005.  The September 2001 letter was issued 
prior to the appealed rating decision, and this case was most 
recently adjudicated in a July 2008 Supplemental Statement of 
the Case.  Any deficiencies in notification that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted will 
not result in any prejudice to the veteran because his 
service connection claims are being denied, thus precluding 
the assignment of disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The RO and the AMC have made sufficient efforts to 
obtain all service medical records, VA medical records, and 
post-service private treatment records pertinent to the 
veteran's claims.  As noted above, the AMC's efforts to 
obtain records of a February 1970 in-service hospitalization 
have been extensive and sufficient to meet VA's assistance 
requirements but ultimately have not led to the obtaining of 
such records.  Moreover, for reasons described in further 
detail above, the Board has determined that a VA examination 
addressing the nature and etiology of the veteran's claimed 
disorders is not "necessary," in view of 38 U.S.C.A. 
§ 5103A(d), in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.


REMAND

The Board's December 2007 remand addressed not only the 
issues discussed above but also the claim for service 
connection for insomnia, to include as secondary to the 
claimed cervical spine and shoulder disorders.  The remand 
contained a clear instruction for readjudication of the 
veteran's claims.  Moreover, there is no suggestion from the 
record that the veteran asked to have the insomnia claim 
withdrawn from his appeal, and, in fact, this disability was 
referenced in a post-remand inquiry to the NPRC.  
Unaccountably, however, the insomnia claim was not included 
in the July 2008 Supplemental Statement of the Case 
addressing the other issues.  This constitutes a procedural 
defect requiring corrective action upon remand.  38 C.F.R. 
§§ 19.9, 19.31.

Accordingly, this case is REMANDED for the following action:

The veteran's claim for service 
connection for insomnia, to include as 
secondary to the claimed cervical spine 
and shoulder disorders, should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  
This issuance should contain the 
provisions of 38 C.F.R. § 3.310 and a 
discussion of such provisions.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


